Title: From David Humphreys to Timothy Pickering, 18 March 1783
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters March 18 1783
                        
                        The General is decidedly of opinion one Guide will be sufficient to be retained in service on the Lines. I
                            have the honor to be Sir Your Most Obedt Servt 
                        
                            D. Humphrys A.D.C.
                        
                    